Citation Nr: 1537341	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a lower back disability and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a right ankle disability and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

 The Veteran served on active duty in the United States Army from July 1978 to February 1980, and from January 1981 to January 1985.  

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of February 2013 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

On the basis of the Board's reopening of the appellant's claims, the issues of entitlement to service connection for a right ankle disability and a lower back disability are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating action, RO denied service connection for a lower back disability and a right ankle disorder.   The RO notified the Veteran of that action but she did not appeal those determinations or submit new and material evidence within a year of the notice.

2.  The evidence received since the August 2011 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the Veteran's claims for entitlement to service connection for a lower back disability and a right ankle disorder.



CONCLUSIONS OF LAW

1.  The August 2011 RO decision that denied the Veteran's claim for entitlement to service connection for a right ankle disorder and a lower back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claims for entitlement to service connection for a right ankle disability and a lower back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for a right ankle disorder and a lower back disability were denied by the RO in August of 2011.  She was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  As a result, service connection for these disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In January 2011, the Veteran submitted a claim for service connection for a lower back disability and a right ankle disorder.  In August 2011, the RO denied this claim based on the fact that the Veteran had submitted no evidence showing that her current disorders were related to service.  The Veteran was notified of this decision and of her appeal rights.  She did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the November 2005 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

Approximately two years later, in 2013, the appellant submitted a request to reopen the claim.  To support her claim, the appellant, through her attorney, has provided a more detailed description of her claimed disorders.  Her attorney further noted that the location of the appellant's military reserve records was different than the location queried by the RO.  The appellant, again through her attorney, also indicated that her medical records, that were not a part of the record, possibly suggested a link between her military service and the disabilities for which she was seeking service connection.  

The information provided, in the form of documents to the RO, is clearly new and relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the Veteran has submitted evidence that is new and material, and the issues of entitlement to service connection for a lower back disability and a right ankle disorder are reopened.



ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lower back disability and a right ankle disorder; to this extent, the appeal is granted. 


REMAND

As reported above, the appellant served in the United States Army Reserves and served in California.  A review of the currently available service medical treatment records reveals that the appellant's medical records from her reserve service have not been obtained and included in the electronic claims file for review.  These records may be available through the Army Human Resources Command located at Fort Knox, Kentucky (not the National Personnel Records Center).  Because these records may have a positive impact on whether service connection may be granted for either disability, the claim will be remanded so that these records may be obtained from the proper source and included in the file for review.

Also, the appellant has indicated that she has received treatment from unknown medical facilities, including the VA Medical Center, for her disorders.  Because all of these records also are not of record, the claim is remanded back to the agency of original jurisdiction so that these records may be obtained and included in the file.  

Finally, the Board believes another examination of the appellant's lower back and right ankle disability should be performed.  Such an examination will allow for the examiner to review all of the appellant's medical records and will also permit the appellant to provide a detailed history to the examiner concerning the chronicity of symptoms that have manifested since her discharge from service.  

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction shall contact the appellant and ask that she try to identify all sources of medical treatment received since she left the US Army for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2014).

2.  The agency of original jurisdiction shall contact the US Army Human Resources Command to determine if additional service personnel and medical records related to the Veteran are on file.  Any existing records should be provided.  If requests for any records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2014).

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the agency of original jurisdiction shall arrange for orthopedic and podiatry examinations of the appellant.  Said examinations should be accomplished by a medical doctor.  The claims folder and a copy of this remand are to be made available to the examiner prior to the review.  Each doctor should be requested to review the claims folder and state that this has been accomplished in the medical report. 

Each medical examiner is asked to express an opinion as to whether the Veteran's lower back disability (orthopedic) and right ankle disability (podiatry) were at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service or to a nonservice-connected disability.  The doctor must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

Each medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, another qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, each examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  Again, in each report, the doctor must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the claimed disorders are/were not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by each examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the agency of original jurisdiction must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014) and Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the agency of original jurisdiction should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a Supplemental Statement of the Case.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.   The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


